DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 68 lines 17-18 replace the language “said inner all into said space between said inner and outer walls” with the language –said inner wall into a space between said inner wall and said outer well--.
In claim 78 lines 14-15 replace the language “said inner all into said space between said inner and outer walls” with the language –said inner wall into a space between said inner wall and said outer well--.
These changes are made to correct a typographical error and correct for possible antecedent basis rejections.

Allowable Subject Matter
Claims 68-83 are allowed over the present prior art of record.
The following is an examiner’s statement of reasons for allowance: A system for dispensing individual servings of a beverage comprising, a plurality of dry formulation mixtures, a selection arrangement, dispensing means for an individual serving, a fluid dispensing module, a sealing arrangement, a beverage mixing arrangement and a beverage receptacle holder with an inner wall spaced from an outer wall, a plurality of apertures to allow airflow through said inner wall into said a space between said inner wall and said outer wall in combination with the remaining claims language is not taught or suggested by the present prior art of record.
A device adapted for beverage mixing comprising a primary shaft adapted for high speed rotation or agitation, a secondary shaft selectively coupled to said primary shaft, a beverage receptacle holder, said secondary shaft is adapted to rotate or agitate said beverage receptacle holder and said beverage receptacle holder has an inner wall spaced from an outer wall a plurality of apertures to allow airflow through said inner wall and a space between said inner wall and said outer wall in combination with the remaining claims language is not taught or suggested by the present prior art of record..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0376451, 2020/0246768, 2013/0160658, 8,007,847, 2011/0052764, 2004/0026447 and 4,893,939.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655